           CASE 0:20-cr-00048-JRT-LIB Doc. 15 Filed 07/17/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA
                        Criminal No. 20-048 (JRT/LIB)


___________________________________________

UNITED STATES OF AMERICA,

                    Plaintiff,
                                                JOINT MOTION FOR
                                                EXCLUSION OF TIME
      v.

MARILYN JACKSON,

                    Defendant.

_____________________________________

      Defendant’s counsel, Kevin C. Cornwell, and the United States of America,

through its attorney, Special Assistant United States Attorney Lindsey E. Middlecamp,

jointly move this Court for an exclusion of time for purposes of calculating Defendant’s

right to a speedy trial under Title 18, United States Code, Section 3161 and the Sixth

Amendment.

      Specifically, the parties move that the days running from June 4, 2020 until

Defendant either a) appears for a plea hearing or b) notifies the Court and the United

States that no plea hearing is requested be excluded from speedy trial calculations

pursuant to Title 18, United States Code, Section 3161(1)(G) and (h)(3).

      The United States provided the Defendant with a proposed plea agreement on June

4, 2020. Defendant’s counsel requested certain modifications to the written agreement,

and a revised agreement was provided on July 6, 2020. As a result of COVID-19 and the
         CASE 0:20-cr-00048-JRT-LIB Doc. 15 Filed 07/17/20 Page 2 of 2




lack of in-person opportunities to discuss the plea agreement at length, communications

between Defendant’s counsel and Defendant have faced unique obstacles. Nonetheless,

counsel, in good faith, believe that a resolution is likely. Defendant met with her attorney

via Zoom on July 17, 2020 and has a subsequent meeting scheduled for the week of July

20, 2020 to address remaining questions.

       In the interim, and consistent with General Order 17 issued by the District of

Minnesota, the parties request that all speedy trial calculations be halted, with all days

from June 4, 2020 until Defendant either a plea hearing is held or the Defendant provides

notice that no plea hearing is requested. The parties agree that the ends of justice are

served by ordering the exclusion of time.

Respectfully submitted,

       Dated: July 17, 2020                      s/Kevin C. Cornwell_____________
                                                 Kevin C. Cornwell, #023767X
                                                 Attorney for Ms. Jackson
                                                 102 S. 29th Ave. W
                                                 Suite 206
                                                 Duluth, MN 55806
                                                 (218) 625-3034



       Dated: July 17, 2020                      ERICA H. MacDONALD
                                                 United States Attorney

                                                 s/Lindsey E. Middlecamp
                                                 BY: Lindsey E. Middlecamp
                                                 Special Assistant U.S. Attorney
                                                 Attorney ID No. 392589
                                                 300 South 4th Street, Suite 600
                                                 Minneapolis, MN 55415
